DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Mark Atkinson on 03-18-22.

Please amend the following claims as noted below: 
Regarding claim 10, please delete ALL, and replace with the following:
10. 	A high-voltage insulation method of a high-voltage isolation withstand planar transformer, wherein the high-voltage isolation withstand planar transformer, comprises 
a low-voltage side connection terminal, low-voltage windings, high-voltage windings,
a high-voltage winding leading-out foil, a high-voltage side connection terminal, 
a printed circuit board (PCB) insulating medium comprising an insulating medium of a printed circuit board (PCB) substrate and an insulating medium of a printed circuit board (PCB) prepreg, a magnetic core, a printed circuit board (PCB) stress grading unit, a voltage-balancing element group, and stress control bars, wherein the low-voltage side connection terminal is configured to connect the high-voltage isolation withstand planar 
the PCB insulating medium is configured for high-voltage isolation between the low-voltage windings and the high-voltage windings; the magnetic core passes through an annular hollow part of the low-voltage windings and the high-voltage windings to form a closed magnetic circuit; the PCB stress grading unit is configured to control a distribution of an electric field around the high-voltage winding leading-out foil and reduce an electric field strength in air; and the voltage-balancing element group comprises a plurality of voltage-balancing elements and is configured to provide a voltage potential with a gradient change, wherein the plurality of voltage-balancing element are uniformly distributed through the stress control bars and sequentially connected in series between the high-voltage winding leading-out foil and the low-voltage windings; the high-voltage insulation method comprises: 
step S10: determining a material and a thickness of the insulating medium of the PCB substrate according to a breakdown field strength, a dielectric constant, a loss factor, a thermal conductivity and a glass transition temperature (Tg) of the insulating medium of the PCB substrate; and determining a material and a thickness of the insulating medium of the PCB prepreg according to a gel time and a resin content; 
step S20: obtaining a working condition of the high-voltage isolation withstand planar transformer, and determining, based on the working condition, maximum design 
step S30: determining a routing shape, a via hole form, a pad shape, a copper foil size and a winding stacking mode of the PCB according to a primary voltage, a secondary voltage, a rated power and an insulation withstand voltage of the high-voltage isolation withstand planar transformer, and determining a structure and a number of the stress control bars and the plurality of voltage-balancing elements in the PCB stress grading unit; 
step S40: obtaining electric field strengths of the PCB insulating medium and the air through calculation, simulation or testing based on the thickness of the PCB insulating medium, the structure and the number of the plurality of voltage-balancing elements and the copper foil size of the PCB; and 
step S50: returning, when the electric field strengths are greater than the electric field strength thresholds, to step S10 for iterative design until the electric field strengths are less than the electric field strength thresholds, to obtain high-voltage insulation parameters of the high-voltage isolation withstand planar transformer. 

Regarding claim 18, please delete ALL, and replace with the following:
18. 	The high-voltage insulation method according to claim 10, wherein the PCB insulating medium comprises an FR-4 substrate with a high dielectric breakdown field strength and a prepreg.


Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein a magnetic core, a printed circuit board (PCB) stress grading unit, a voltage-balancing element group, and stress control bars, wherein the low-voltage side connection terminal is configured to connect the high-voltage isolation withstand planar transformer and an external low-voltage circuit; the low-voltage windings are connected to the low-voltage side connection terminal; the high-voltage windings are connected to the high-voltage side connection terminal through the high-voltage winding leading-out foil; the high-voltage side connection terminal is configured to connect the high-voltage isolation withstand planar transformer and an external high-voltage circuit; the insulating medium is configured for high-voltage isolation between the low-voltage windings and the high-voltage windings; the magnetic core passes through an annular hollow part of the low-voltage windings and the high-voltage windings to form a closed magnetic circuit; the PCB stress grading unit is configured to control a distribution of an electric field around the high-voltage winding leading-out foil and reduce an electric field strength in air; and
the voltage-balancing element group comprises a plurality of voltage-balancing elements and is configured to provide a voltage potential with a gradient change, wherein the plurality of voltage-balancing element are uniformly distributed through the stress control bars and sequentially connected in series between the high-voltage 
Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein a printed circuit board (PCB) insulating medium comprising an insulating medium of a printed circuit board (PCB) substrate and an insulating medium of a printed circuit board (PCB) prepreg, a magnetic core, a printed circuit board (PCB) stress grading unit, a voltage-balancing element group, and stress control bars, wherein the low-voltage side connection terminal is configured to connect the high-voltage isolation withstand planar transformer and an external low-voltage circuit; the low-voltage windings are connected to the low-voltage side connection terminal; the high-voltage windings are connected to the high-voltage side connection terminal through the high-voltage winding leading-out foil; the high-voltage side connection terminal is configured to connect the high-voltage isolation withstand planar transformer and an external high-voltage circuit;
the PCB insulating medium is configured for high-voltage isolation between the low-voltage windings and the high-voltage windings; the magnetic core passes through an annular hollow part of the low-voltage windings and the high-voltage windings to form a closed magnetic circuit; the PCB stress grading unit is configured to control a distribution of an electric field around the high-voltage winding leading-out foil and reduce an electric field strength in air; and the voltage-balancing element group comprises a plurality of voltage-balancing elements and is configured to provide a voltage potential with a gradient change, wherein the plurality of voltage-balancing element are uniformly distributed through the stress control bars and sequentially 
step S10: determining a material and a thickness of the insulating medium of the PCB substrate according to a breakdown field strength, a dielectric constant, a loss factor, a thermal conductivity and a glass transition temperature (Tg) of the insulating medium of the PCB substrate; and determining a material and a thickness of the insulating medium of the PCB prepreg according to a gel time and a resin content; 
step S20: obtaining a working condition of the high-voltage isolation withstand planar transformer, and determining, based on the working condition, maximum design electric field strengths of the PCB insulating medium and air as electric field strength thresholds; 
step S30: determining a routing shape, a via hole form, a pad shape, a copper foil size and a winding stacking mode of the PCB according to a primary voltage, a secondary voltage, a rated power and an insulation withstand voltage of the high-voltage isolation withstand planar transformer, and determining a structure and a number of the stress control bars and the plurality of voltage-balancing elements in the PCB stress grading unit; 
step S40: obtaining electric field strengths of the PCB insulating medium and the air through calculation, simulation or testing based on the thickness of the PCB insulating medium, the structure and the number of the plurality of voltage-balancing elements and the copper foil size of the PCB; and 
step S50: returning, when the electric field strengths are greater than the electric field strength thresholds, to step S10 for iterative design until the electric field strengths 
Claims 2-9 and 11-20 are allowed because each claim is directly or indirectly dependent of independent claims 1 or 10.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/RONALD HINSON/Primary Examiner, Art Unit 2837